DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY SCREENS AND DISPLAY DEVICES HAVING SUPPORT PILLERS AND BUFFERS”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claim 4 recites the plurality of buffers are formed alternately on at least one of the end surfaces of at least one of the support pillars.  The specification does not clarify what alternately formed requires and the .
For the purpose of examination, alternately formed buffers are considered to encompass any structure comprising buffers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0035803 A1; hereinafter, “Kim”).
Regarding claim 1-9, 15-17 and 19:
	re claim 1, Kim discloses a display screen, comprising: 
an array layer 120/122/130/136 (Fig. 2 and [0046]);
a planarization layer 140 (Fig. 2 and [0046]) overlaying a surface of the array layer; 
a pixel defining layer 152 (Fig. 2 and [0046]) positioned on a surface of the planarization layer 140 away from the array layer;

a buffer layer 156/158 (Fig. 2 and [0046]) positioned on at least one of an end surface (e.g., top surface as viewed in Fig. 2) of the support layer 154 away from the pixel defining layer 152 and an end surface (e.g., bottom surface of 154) of the support layer 154 adjacent to the pixel defining layer 152;
re claim 2, the display screen according to claim 1, wherein the buffer layer 156/158 (Fig. 2) comprises a plurality of buffers (156 and 158), the support layer 154 comprises a plurality of support groups (i.e., a typical display comprises an array of pixels; accordingly, an array of support layers 154 is inherent to Kim), each of the support groups comprises a plurality of support pillars 154 (i.e., any number of pixels, e.g., RGB pixels could be considered a group, wherein one RGB group comprises a plurality of support pillars 154), and at least one of an end surface (top surface of 154) of the support pillar 154 away from the pixel defining layer 152 and an end surface (bottom surface of 154) of the support pillar 154 adjacent to the pixel defining layer 152 respectively has one of the buffers 156/158 provided thereon;
re claim 3, the display screen according to claim 2, wherein at least one of the end surface (top surface of 154) each of the support pillars 154 away from the pixel defining layer 152 and the end surface thereof adjacent to the pixel defining layer is covered by one of the buffers 156, respectively;
re claims 4 and 5 (as understood/interpreted), the display screen according to claim 2, wherein the plurality of buffers are formed alternately on at least one of the end surface (top surface of 154) of at least one of the support pillars 154 (Fig. 2) away from the pixel defining layer 152 and the end surface thereof adjacent to the pixel defining layer; and 
i.e., in an array, the plurality of buffers are equally spaced with the pixels);
re claim 6, the display screen according to claim 2, wherein at least a portion of a side surface of at least one of adjacent two support pillars 154 is covered by the buffer 156/158 (i.e., buffer 156/158 covers the side surfaces of the support pillar 154, see Fig. 2);
re claim 7, the display screen according to claim 2, wherein the support pillar 154 has a shape of rectangular parallelepiped, cube, cylinder, truncated cone (see Fig. 2) or truncated pyramid;
re claim 8, the display screen according to claim 2, wherein adjacent two support pillars 154 (in a typical array) are connected by one connecting portion (150a/152) in each of the support groups (i.e., a connecting portion, comprising electrode 150a and bank 152, connects two adjacent support pillars 154 in a typical array);
re claim 9, the display screen according to claim 8, wherein a plurality of the connecting portions 150a/152 extend along the same direction (horizontal direction in Fig. 2);
	re claim 15, the display screen according to claim 1, wherein the pixel defining layer 152 (Fig. 2) is provided with a pixel accommodating cavity configured to accommodate pixels (e.g., cavity on both sides of 152 in Fig. 2);
re claim 16, the display screen according to claim 15, wherein the pixel accommodating cavity has a shape of truncated pyramid (e.g., an inverted, truncated pyramid, see Fig. 2) cube, or rectangular parallelepiped.
	re claim 17, the display screen according to claim 1, wherein the support layer 154 is provided with a package structure 170/260/284/182/190 (Fig. 2) on a side of the support layer away from the pixel defining layer 152; and 
re claim 19, Kim is directed to display devices (e.g., see [0003]), accordingly, Kim anticipates a display device comprising the display screen of claim 1 and a housing assembled with the display screen.
	Therefore, Kim anticipates claims 1-9, 15-17 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Kim does not specify an inorganic/organic/inorganic passivation layer; however this claim is deemed obvious because a passivation layer comprising an inorganic/organic/inorganic stack was very well known and commonly used in the art.  It would have been obvious to one of ordinary skill in the art to modify Kim by incorporating an inorganic/organic/inorganic passivation layer because such a stack was very well known and commonly used art.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10 and 11 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 10 (when combined with claims 1, 2, and 8), and claim 11 depends from claim 10.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose display devices having support structures similar to some aspects of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892